Citation Nr: 1645417	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for a right ear hearing loss disability.

2. Entitlement to a rating in excess of 10 percent for right shoulder arthroscopic residuals with lateral debridement, anterior acromioplasty and distal claviculectomy and debridement, prior to December 11, 2013. 

3. Entitlement to a rating in excess of 20 percent for right shoulder traumatic arthritis, status-post surgical repair, effective December 11, 2013. 

4. Entitlement to service connection for a left shoulder disability.

5. Entitlement to service connection for a left heel disability.

6. Entitlement to bilateral carpal tunnel syndrome.

7. Entitlement to service connection for a left ear hearing loss disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974 and from October 2001 to November 2002. In addition, the Veteran had a period of active duty for special work (ADSW) pursuant to 32 U.S.C.S. § 505 (defined as active duty for training (ACDUTRA)) from September 2005 to October 2005. The Veteran had National Guard service from 1982 to 1989 and from August 2000 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The RO granted an additional increased rating of 20 percent for the Veteran's right shoulder disability in a December 2015 rating decision, effective December 11, 2013. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Veteran submitted additional evidence in support of his claim after the June 2016 video conference hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The Board notes the RO certified the Veteran's appeal for entitlement to service connection for obstructive sleep apnea, and entitlement to service connection for right foot plantar fasciitis, right foot hallux valgus and right foot pes cavus in August 2016. The Veteran in his November 2015 VA Form 9, requested a video conference hearing before a Veterans Law Judge (VLJ), which has not yet been held. The Board notes that the RO has placed the Veteran on the list for a hearing. As such, while the Veteran's claim for entitlement to service connection for obstructive sleep apnea, and entitlement to service connection for right foot plantar fasciitis, hallux valgus and pes cavus is pending, the appeal is not ripe for appellate review given the outstanding hearing request. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC). See Rice v. Shinseki, 22 Vet. App. 447; see also, Akles v. Derwinski, 1 Vet. App. 118 (1991). While the evidence of record does indicate the Veteran is not employed, the Veteran has not alleged that his service-connected right shoulder disability and his service-connected right ear hearing loss disability renders him unable to obtain or maintain substantially gainful employment. Therefore, the Board finds the issue of entitlement to TDIU has not been raised by the record.

Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more. See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010). There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disability results in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a left shoulder disability, entitlement to service connection for a left heel disability, and entitlement to service connection for a left ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Right ear hearing loss disability has been manifested by at worst Level I hearing. 

2. For the period prior to December 11, 2013, the Veteran's right shoulder traumatic arthritis, of arthroscopic residuals with lateral debridement, anterior acromioplasty, and distal claviculectomy and debridement, was manifested by degenerative changes and subjective complaints of pain causing a reduction in physical activity, decreased motion, and tenderness. Remaining functional use was above shoulder height. 

3. For the period from December 11, 2013 forward, the Veteran's right shoulder traumatic arthritis status post-surgical repair was manifested by degenerative changes, pain, and tenderness. Limitation of motion of the arm is at shoulder level, and not limited to midway between the side and shoulder level.

4. Bilateral carpal tunnel syndrome is related to his active duty for special work (ADSW). 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a right ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. The criteria for a rating in excess of 10 percent prior to December 11, 2013 for right shoulder traumatic arthritis, status post arthroscopic with lateral debridement, anterior acromioplasty with distal claviculectomy, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5203 (2015).

3. The criteria for a rating in excess of 20 percent from December 11, 2013 forward for right shoulder arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

4. Bilateral carpal tunnel syndrome was incurred in peacetime service. 38 U.S.C.A. §§ 101 (22), (26), 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal for the Veteran's right ear hearing loss disability arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required, as to the compensable rating for right ear hearing loss.

As to the appeal for an increased rating for a right shoulder disability, in January 2009, prior to the April 2009 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for the right shoulder disability. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

During the hearing, the VLJ clarified the issues, determined that there were no outstanding records and explained the concept of an increased rating as to a hearing loss disability, a right shoulder disability, and a service connection claim. In addition, the VLJ held the file open for 30 days to provide the Veteran an opportunity to submit additional evidence. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. All private treatment records either identified or submitted by the Veteran have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations as to his right shoulder disability in January 2009, December 2013, and November 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was afforded a VA audiological examination in November 2015. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file, and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination report and opinion to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's increased rating claim for a right ear hearing loss disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.



II. Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability, and incoordination. 38 C.F.R. § 4.45.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2015). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A. Compensable Rating for Right Ear Hearing Loss Disability

The Veteran contends he is entitled to a compensable rating for his right ear hearing loss disability, currently rated as noncompensable. His rating was established pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. As addressed below, the Board finds that the preponderance of the evidence is against finding that the Veteran's right ear hearing loss disability more nearly approximates the level of severity contemplated by a compensable rating at any point during the appeal. 

The Veteran's service-connected right ear hearing loss is rated as noncompensable pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. Under the rating criteria, the method for rating a right ear hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four. 38 C.F.R. § 4.85.
	
Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level has been determined, Table VII is used to determine the percentage evaluation for right ear hearing loss. 38 C.F.R. § 4.85.

The Veteran has reported a worsening in his hearing in recent years. See June 2016 hearing transcript. Further, he also reported being unable to hear the television, and being unable to hear conversations where background noise is present. Id. The Veteran is competent to report his current symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the authorized VA audiological examination in November 2015, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
30
40
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear. The examiner diagnosed sensorineural hearing loss in the right ear. Using Table VI, the Veteran's examination results revealed Level I hearing in the right ear, which according to Table VII results in a noncompensable rating. 

The Board has carefully considered the Veteran's contentions regarding his worsening right ear hearing loss. However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained. Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  A compensable rating is therefore not warranted. 

Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied, and a compensable rating for the Veteran's service-connected right ear hearing loss disability is not warranted.




B. Extraschedular Consideration for Right Ear Hearing Loss

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See Id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected right ear hearing loss disability, as the discussion above reflects, that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. These symptoms and all potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. There is nothing exceptional or unusual about the Veteran's right ear hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular consideration is not warranted in this case.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right ear hearing loss disability impacts his ability to work, or has resulted in any hospitalizations. While the Veteran has reported he is no longer working he has not attributed such to his right ear hearing loss and there is no reported functional impairment and no reported hospitalizations, as a result of his right ear hearing loss. Therefore, the Veteran's service-connected right ear hearing loss does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). In this case, the Veteran is service-connected for right ear hearing loss rated as noncompensable, tinnitus rated at 10 percent, and right shoulder traumatic arthritis status post-surgical repair rated at 20 percent. The Veteran has not alleged his currently service-connected disability results in additional disabilities or symptomatology not already contemplated by the rating criteria. 

Further, there is no medical evidence indicating that the Veteran's right ear hearing loss interacts in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

C. Increased Rating for Right Shoulder Disability

The Veteran contends he is entitled to a rating in excess of 10 percent for his service-connected right shoulder disability prior to December 11, 2013, and a rating in excess of 20 percent from December 11, 2013 forward. The Board will address ratings from the period prior to December 11, 2013 first, followed by the ratings from the period from December 11, 2013 forward, applying all pertinent Diagnostic Codes. 



Prior to December 11, 2013

Prior to December 11, 2013, the Veteran's right shoulder disability was rated under Diagnostic Code 5010-5203, covering clavicle or scapula impairment. For VA purposes, normal range of shoulder motion is: forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees. Lifting the arm to shoulder level is lifting it to 90 degrees. See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula. Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder. Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder. Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder. Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint. See 38 C.F.R. § 4.71a.

Disability ratings for the shoulder may also be assigned under the following Diagnostic Codes:

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder. A Note provides that the scapula and humerus move as one piece. 38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder. 38 C.F.R. 
 § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder. Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder. Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder. Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder. Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder. 38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in January 2009. The Veteran reported weakness, stiffness, giving way, lack of endurance and fatigability. See January 2009 VA examination. There was flexion to 150 degrees and abduction to 100 degrees. External rotation was to 90 degrees and internal rotation was to 90 degrees. After repetitive use, right joint function was additionally limited by pain, fatigue, weakness, lack of endurance and incoordination, no additional limitation in degrees was noted. The examiner noted no disfigurement, ulceration, instability, subluxation. The examiner noted that after repetition range of motion was additionally limited. X-rays studies showed degenerative arthritic changes. Right clavicle results were within normal limits with no AC joint separation. With respect to functional impairment, the examiner noted the effect on the Veteran's daily activities included limited range of motion and loss of motion and power of the shoulder abductor, flexor, and rotator. 

The Veteran had a diagnosis of status post arthroscopic right shoulder with lateral debridement, anterior acromioplasty with distal claviculectomy. The examiner noted this is a progression of the established diagnosis and arthritic changes found on x-rays. Id. 

VA and private treatment records have been associated with the claims file. In November 2008, the Veteran reported pain with shoulder extension, and extension, external rotation and abduction was past 90 degrees. See November 6, 2008 Ortho Follow-up.  On flexion the Veteran had full range of motion. Muscle strength was 5/5. Id. A March 2009 MRI, noted moderate degenerative arthritic changes of the AC joint with no evidence of separation. See March 3, 2009 MRI.  The Veteran reported right shoulder pain and decreased range of motion with extension. See December 21, 2010 VA Physician Assistant Note. Another MRI of the right shoulder in February 2011, noted no evidence of acute fracture and dislocation, no bony erosions, and minimal degenerative changes in the right AC joint. See February 7, 2011 VA Radiology Note. 

In light of the evidence above, the Board finds that an evaluation in excess of 10 percent for the Veteran's right shoulder is not warranted. The findings of the January 2009 VA examination and VA treatment records warrant no greater than a 10 percent evaluation. In order to warrant a higher evaluation 20 percent evaluation, the arm must be functionally limited to shoulder level or less, and the right shoulder symptoms have not more nearly comported with the criteria for a 20 percent or higher disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5203.

The Board has considered the Veteran's reports of shoulder pain and functional loss. See DeLuca v. Brown, 8 Vet.App. 202 (1995). However, neither the lay nor clinical evidence demonstrated painful motion that functionally limits shoulder motion beyond that contemplated by the current evaluation. See 38 C.F.R. § 4.59. The Board recognizes that the Veteran experiences shoulder pain and reports flare-ups of pain. 38 C.F.R. §§ 4.40, 4.45. The record establishes the presence of pain after use. However, the evidence demonstrates virtually full range of motion on the January 2009 VA examination. The current evaluation further contemplates the minimum compensable evaluation under 38 C.F.R. § 4.59 when limitation of motion is noncompensable but affected by painful motion.

The Board has also considered whether any additional Diagnostic Codes are applicable. Under Diagnostic Code 5203, a 20 percent evaluation is not warranted. The evidence of record is against a finding of nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula with loose movement. X-ray studies showed degenerative changes with the right clavicle within normal limits and no AC joint separation. Further, there was no fracture or dislocation identified. See 38 C.F.R. § 4.71a.

The Board also considered the Veteran's right shoulder disability under the Diagnostic Code for limitation of movement. Under Diagnostic Code 5201, a 20 percent disability rating is warranted when the Veteran's arm raise is limited to shoulder level. The Board finds that a rating in excess of 10 percent for the right shoulder disability is not warranted, as neither the January 2009 VA examination report or VA treatment records showed evidence of limitation of motion to shoulder level that would be required for a rating in excess of 10 percent. In fact, the examination report noted active flexion to 150 degrees and abduction to 100 degrees without ankylosis. Even considering the Veteran's pain on motion, there is no evidence that the Veteran's arm raise is limited to shoulder level or 90 degrees. 38 C.F.R. § 4.71a. 

Further, the evidence is against a finding of ankylosis of the scapulohumeral articulation or impairment of the humerus to warrant a higher rating. See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202. More specifically, there is no history of frequent or recent dislocations.

The Board acknowledges the Veteran's lay assertions in support of his claim. The Veteran is competent to report his symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right shoulder disability as they were based on objective clinical findings and the VA examiner's expertise.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his right shoulder disability. The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected right shoulder disability for this period. 38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102.

From December 11, 2013 Forward

From December 11, 2013 forward, the Veteran's right shoulder disability has been rated under Diagnostic Code 5201, covering limitation of the arm. As discussed above, disability ratings for the shoulder may also be assigned under Diagnostic Codes 5200 to 5203. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder. 38 C.F.R. 
 § 4.71a.

The Veteran reports ongoing flare-ups which result in him being unable to use his shoulder. Further the Veteran has consistently reported ongoing daily shoulder pain. See October 26, 2016 VA treatment record. 

The Veteran was afforded a VA examination in December 2013. The VA examiner noted a diagnosis of arthritis. See December 2013 VA examination. The Veteran reported flare-ups having a moderate impact on lifting, stretching and his range of motion. There was flexion to 90 degrees and abduction to 80 degrees.  External rotation was to 60 degrees and internal rotation was to 60 degrees.  After repetitive use, pain was noted but no additional limitation in range of motion was noted. Muscle strength testing was 4/5.  Further, specific tests for rotator cuff conditions were positive including Hawkins' impingement test and empty-can test. There was no subluxation, ankylosis, or an AC joint condition or any other impairment of the clavicle or scapula. With respect to functional impairment, the examiner noted there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit functional ability Id.

Next, the Veteran was afforded another VA examination in November 2015. The Veteran reported flare-ups which affect his ability to use his right shoulder for activities including gardening, and trouble reaching overhead. See November 2015 VA examination. There was flexion to 120 degrees and abduction to 110 degrees. External rotation was to 80 degrees and internal rotation was to 80 degrees.  The examiner noted pain which does not result in functional loss.  Muscle strength testing was 5/5. Specific tests for rotator cuff conditions including Hawkins' impingement rest and empty-can test were positive. The examiner noted suspected instability. There was no ankylosis, or recurrent subluxation. No AC joint condition was suspected, there was no nonunion or malunion of the humerus. With respect to functional impairment, the examiner noted the Veteran's right shoulder disability impacts his ability to perform occupational tasks, as he reports pain with repetitive activity. The examiner noted he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limits the Veteran's functional ability with flare-ups. Id. 

VA treatment records have been associated with the claims file and noted continued reports of right shoulder pain. 

In light of the evidence above, the Board finds that an evaluation in excess of 20 percent for right shoulder, for this period, is not warranted. The findings of the December 2013 and November 2015 VA examination warrant no greater than a 20 percent evaluation. In order to warrant a higher 30 percent evaluation, the arm limitation of motion must be limited to midway between side and shoulder level or less, and the right shoulder symptoms have not more nearly comported with the criteria for a 30 percent or higher disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5201. The examination report noted active flexion to 90 degrees and abduction to 80 degrees without ankylosis. Even considering the Veteran's pain on motion, there is no evidence that the Veteran's arm raise is limited to midway between side and shoulder level. 38 C.F.R. § 4.71a.

The Board has considered the Veteran's reports of shoulder pain and functional loss. See DeLuca v. Brown, 8 Vet.App. 202 (1995). However, neither the lay nor clinical evidence demonstrated painful motion that functionally limits shoulder motion beyond that contemplated by the current evaluation. See 38 C.F.R. § 4.59. The Board recognizes that the Veteran experiences shoulder pain and reports flare-ups of pain. 38 C.F.R. §§ 4.40, 4.45. The record establishes the presence of pain after use. However, the evidence demonstrates range of motion on the December 2013 and November 2015 VA examinations is fully contemplated by the current rating. 

The Board has also considered whether any additional Diagnostic Codes are applicable. Under Diagnostic Code 5203, for impairment of clavicle or scapula, a 20 percent evaluation is not warranted. The evidence of record is against a finding of nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula with loose movement. X-ray studies showed degenerative changes with the right clavicle within normal limits and no AC joint separation. There was no fracture or dislocation identified. See 38 C.F.R. § 4.71a.

Further, the evidence is against a finding of ankylosis of the scapulohumeral articulation or impairment of the humerus to warrant a higher rating. See 38 C.F.R. § 4.71a , Diagnostic Codes 5200, 5202. More specifically, there is no history of frequent dislocations or even recent dislocations.

The Board acknowledges the Veteran's lay assertions in support of his claim. The Veteran is competent to report his symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right shoulder disability as they were based on objective clinical findings and the VA examiners' expertise.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his right shoulder disability. The preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected right shoulder disability at any time during the appeal period. 38 U.S.C.A. § 5107; 38 C.F.R. 
 § 3.102.

D. Extraschedular Consideration for Right Shoulder Disability

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See Id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected right shoulder disability, as the discussion above reflects, that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. These symptoms and all potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. There is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular consideration is not warranted in this case.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right shoulder disability impacts his ability to work, or has resulted in any hospitalizations. While the Veteran has reported he is no longer able to work he has not attributed such to his right shoulder disability and there are no reported hospitalizations, as a result of his right shoulder disability. Therefore, the Veteran's service-connected right shoulder disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). In this case, the Veteran is service-connected for right ear hearing loss rated as noncompensable, tinnitus rated at 10 percent, and right shoulder traumatic arthritis status post-surgical repair rated at 20 percent. The Veteran has not alleged his currently service-connected disability results in additional disabilities or symptomatology not already contemplated by the rating criteria. 

Further, there is no medical evidence indicating that the Veteran's right shoulder disability interacts in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




III. Service Connection

Generally, to establish a right to compensation for a present disability a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in-service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.30.

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101 (22)(C); 38 C.F.R. § 3.6 (c). Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

The Department of Defense (DoD) defines active duty for special work (ADSW) as a tour of active duty, unless the purpose for going on ADSW was to receive training. See VA Adjudication Procedure Manual, M21-1.

The Board notes the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  

A. Service Connection for Bilateral Carpal Tunnel Syndrome

The Veteran contends he is entitled to service connection for bilateral carpal tunnel syndrome which he incurred in active service. The Veteran had a period of active duty for special work (ADSW) pursuant to 32 U.S.C.S. § 505 from September 2005 to October 2005. See Texas Military Force September 19, 2005 Order. ADSW is characterized as active duty, unless the purpose was to receive training, which is not applicable herein.. As such, this period of ADSW is characterized as active service. 

The Veteran has consistently reported that he began experiencing manifestations of carpal tunnel syndrome including pain, numbness and tingling in both his hands after returning from ADSW in October 2005. Further, the Veteran testified that after Hurricane Katrina he was tasked with loading and unloading pallets of food and water by hand, and upon returning home his hands began to have daily shooting pains. See June 2016 hearing transcript. In addition, the Veteran testified in June 2016, that his treating physician reported his current carpal tunnel syndrome is a result of his active duty during Hurricane Katrina, and symptoms experienced thereafter. Id. The Veteran is competent to report his ongoing symptoms and their onset, and he is also competent to report a contemporaneous medical diagnosis. Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Military personnel records note the Veteran assisted with Hurricane Katrina relief in 2005, distributing food and water at a distribution point and was the officer in charge for the distribution of supplies. See December 2005 Recommendation for Award. 

VA treatment records have been associated with the claims file. A September 2007 VA Ortho consult noted the Veteran had a diagnosis of bilateral carpal tunnel syndrome, with pain, tingling, and weakness in both hands which had been present for 2 years. See September 11, 2007 VA Ortho consult. Additionally, the Veteran reported pain, numbness and tingling in both hands which radiates up his forearms and has been ongoing for six years, after returning from his National Guard duty in 2005 assisting with Hurricane Katrina disaster relief. See December 2, 2011 Ortho Consult. Further, treatment records note ongoing treatment and follow-up for the Veteran's recurrent carpal tunnel syndrome. See April 30, 2013 Ortho follow-up note. Treatment records note the Veteran experiences constant pain bilaterally, with intermittent numbness and tingling of both hands. Id.

The Board finds the weight of the evidence of record supports that a finding of service connection for bilateral carpal tunnel syndrome is warranted. Here the Veteran is competent to report his symptoms and the onset of such immediately after active service supporting Hurricane Katrina. Further, VA treatments records note a diagnosis of bilateral carpal tunnel syndrome in September 2007, which had been present for 2 years, which corresponds with the Veteran's ADSW in September 2005 to October 2005. The Veteran is competent to relay the manifestations and onset of his symptoms. The evidence of record supports that the Veteran's bilateral carpal tunnel syndrome was incurred in active service. Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral carpal tunnel syndrome is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.303. 

ORDER

Entitlement to a compensable rating for a right ear hearing loss disability is denied. 

Entitlement to a rating in excess of 10 percent prior to December 11 2013, for right shoulder arthroscopic residuals with lateral debridement, anterior acromioplasty and distal claviculectomy and debridement, is denied.

Entitlement to a rating in excess of 20 percent from December 11, 2013 forward, for right shoulder traumatic arthritis, status-post surgical repair, is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome, is granted. 


REMAND

The Veteran contends he is entitled to service connection for a left shoulder disability, a left heel disability and a left ear hearing loss disability. A remand is warranted for additional development. 

A. Left Shoulder Disability

First, turning to the Veteran's claim for entitlement to service connection for a left shoulder disability, a remand for a VA examination is warranted. The Veteran was afforded VA examinations in January 2009, December 2013, and November 2015 as to his right shoulder disability, however a VA examination has not been provided addressing the Veteran's left shoulder disability and manifestations of such. A remand is warranted for the Veteran to be provided a VA examination as to his left shoulder. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has consistently reported chronic left shoulder pain with restricted range of motion. See September 3, 2008 VA Radiology Note. The VA examination, on the Veteran's right shoulder, in December 2013 noted left shoulder range of motion on flexion was 135 degrees and abduction was 85 degrees. See December 2013 VA examination. Muscle strength testing for the left shoulder for abduction and flexion was 4/5 active movement against some resistance. VA treatment records have noted ongoing chronic left shoulder pain and limited range of motion. See November 6, 2008 VA FTOPC Progress Note. 

Next, addressing whether there is evidence establishing an in-service event, injury or disease, the Veteran has consistently stated that his symptoms of left shoulder pain began in-service and have persisted since. The Veteran testified that carrying a heavy ruck sack on his back during active service resulted in shooting pain and injury to his left shoulder. See June 2016 hearing transcript, page 10. The Veteran has consistently reported symptoms of pain and discomfort after overuse of his left shoulder. The Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). The Veteran's DD 214 and personnel records indicate he was a heavy anti-armor weapons infantryman. See DD 214. In light of the Veteran's personnel records and his lay statements regarding manifestation of symptoms in-service and since, the Board finds that the evidence as it stands tends to indicate that a current disability may be related to service. Therefore, the Board finds a VA examination is warranted. 

B. Left Heel

Next, the Veteran claims entitlement to service connection for a left heel disability, and a remand is warranted for a supplemental opinion. The Veteran has reported ongoing heel pain that he contends is a result of his active service including marching, running, and carrying heavy equipment. The Veteran was afforded a VA foot examination in July 2013. See July 19, 2013 VA examination. If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran had a diagnosis of bilateral bunion valgus and metatarsus adducts and plantar fasciitis with heel spurs. See July 2013 VA examination.  However, the examination was inadequate as the examiner failed to address whether the Veteran's current left heel disability is related to his periods of active service. As such, a remand is warranted for a supplemental VA opinion. 

C. Left Ear Hearing Loss

Lastly, the Veteran contends he is entitled to service connection for a left ear hearing loss disability. The Veteran was afforded a VA audiological examination in November 2015. If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The November 2015 VA examination was inadequate as the examiner failed to consider the Veteran's in-service noise exposure and address direct service connection. The examiner found that that the Veteran's left ear hearing loss was less likely than not a result of his right ear hearing loss. See November 2015 VA examination. The examiner attributed the Veteran's left ear hearing loss more likely to aging. Id.  However, the examiner failed to address the Veteran's conceded in-service noise exposure, while performing his duties as a tank loader, tank driver and tracker commander, and whether his left ear hearing loss is related to active service. As such, a remand is required for a supplemental VA opinion. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records.

2. After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current left shoulder disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Does the Veteran have a currently diagnosed left shoulder disability, to which his symptoms are attributable?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left shoulder disability, is otherwise etiologically related to his active service?

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3. After completing the above development to the extent possible, refer the case to the July 2013 VA examiner who provided the July 2013 VA examination report for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to a suitable substitute.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner should review the Veteran's electronic claims folder, review any additional treatment records associated with the claims file and revisit all prior opinions provided. The examiner must answer the following question:

Is it at least as likely as not (50 percent probability or greater) that any current left heel disability began in or is etiologically related to active service?  

4. After completing the above development to the extent possible, refer the case to the VA audiologist who provided the November 2015 VA examination report for a supplemental opinion.  If the same examiner is not available, the claims folder should be forwarded to a suitable substitute.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner should review the Veteran's electronic claims folder, review any additional treatment records associated with the claims file and revisit all prior opinions provided. The examiner must answer the following question:

Is it at least as likely as not (50 percent probability or greater) that any current left ear hearing loss disability began in or is etiologically related to active service, to include as a result of in-service noise exposure?  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in-service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute post-service findings to the injury in-service. See Hensley v. Brown, 5 Vet. App. 155,159 (1993). 

The examiner should explain what a significant threshold shift is and the significance, if any, of the presence or absence of any shifts of hearing acuity during service.The examiner must provide a rationale for the opinion expressed. 

5. Thereafter, take any additional development action deemed warranted and adjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


